Title: To George Washington from Stephen Hooper, 29 January 1791
From: Hooper, Stephen
To: Washington, George



Sir
Newbury Port [Mass.] Jany 29th 1791

Awed by a sense of your Dignity, it is with extreme reluctance that a Citizen of Newbury Port in the County of Essex & state of Massachusetts, presumes to crave a Moment of your Excellencys Attention, or trouble you with his sollicitations.
from late information, that Congress are progressing in a new

System of Excise to increase the Revenue of the United states and if establish’d, Officers will be necessary to inspect the same; I have assum’d the Liberty of tendering my best services to my Country in that Line—and should your Excellency find my Abilities equal & my Character as worthy as any who may have applied for such an Office; the preference, your Excellency may deem proper to bestow on me, will stimulate me to honour the appointment, and most gratefully to acknowledge the favor.
impress’d with a sense of my presumption in applying thus late for your Excellencys favor, I beg humbly to alledge, that an ignorance of such Office being establish’d, and a natural timidity of addressing your Excellency on the subject, have been the Reasons for so late an Application, which I fear may have had the appearance of a deficiency of Respect for so august a Character. I am sir with sentiments of the most profound Respect Your Excellencys most Obedient & most Humble servant

Stephen Hooper

